MS SA-1 07/12 SUPPLEMENT DATED JULY 2, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2012 OF FRANKLIN MUTUAL SERIES FUNDS The Statement of Additional Information is amended as follows: I. Effective July 2, 2012, the management fee breakpoint schedule for the Mutual Shares Fund under the “Management and Other Services – Management Fees" section beginning on page 48 is revised as follows: Mutual Shares Fund 0.60% of the value of net assets up to and including $5 billion 0.57% of the value of net assets over $5 billion up to and including $10 billion 0.55% of the value of net assets over $10 billion up to and including $15 billion 0.52% of the value of net assets over $15 billion up to and including $20 billion 0.51% of the value of net assets over $20 billion up to and including $25 billion 0.49% of the value of net assets over $25 billion up to and including $30 billion 0.48% of the value of net assets over $30 billion up to and including $35 billion 0.47% of the value of net assets over $35 billion II. The Section entitled “Glossary of Investments, Techniques, Strategies and Their Risks – Derivative instruments – Options” is amended by adding the following immediately before “Risks of options”: Interest rate caps. An interest rate cap is a type of OTC option. The buyer of an interest rate cap pays a premium to the seller in exchange for payments at set intervals for which a floating interest rate exceeds an agreed upon interest rate. The floating interest rate may be tied to a reference rate (for example, the London Interbank Offered Rate (LIBOR)), a long-term swap rate or other benchmark. The amount of each payment is determined by reference to a specified “notional” amount of money. Interest rate caps do not involve the delivery of securities, other underlying instruments, or principal amounts. Accordingly, barring counterparty risk, the risk of loss to the purchaser of an interest rate cap is limited to the amount of the premium paid. An interest rate cap can be used to increase or decrease exposure to various interest rates, including to hedge interest rate risk. By purchasing an interest rate cap, the buyer of the cap can benefit from rising interest rates while limiting its downside risk to the amount of the premium paid. If the Fund buys an interest rate cap and its investment manager is correct at predicting the direction of interest rates, the interest rate cap will increase in value.
